Citation Nr: 1732431	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-24 610	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a heart condition, including arrhythmia/irregular heartbeats.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) from June 1968 to November 1979.  He had additional, earlier, service in the U.S. Army Reserves - including on active duty for training (ACDUTRA) from September 1964 to March 1965.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  An April 2010 decision denied service connection for bilateral hearing loss and tinnitus; a June 2010 decision denied service connection for a sleep disorder; and a November 2010 decision denied service connection for ischemic heart disease.

In March 2013, as support for these claims, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

In March 2015 the Board remanded the claims for service connection for a sleep disorder, bilateral hearing loss and tinnitus since they required further development.  However, the Board instead denied the claim for service connection for ischemic heart disease.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court/CAVC), to the extent it had denied the claim for ischemic heart disease.  In an April 2016 Order, the Court vacated the Board's decision denying this claim and remanded it back to the Board for further development and readjudication.

In November 2016 the Board again remanded the claims for a sleep disorder, bilateral hearing loss and tinnitus for still additional development.  The Board also, however, remanded the remaining claim for ischemic heart disease - inclusive of other heart disorders such as arrhythmia or irregular heartbeats - to comply with the Court's Order.

Regrettably, for the reasons and bases that will be discussed, yet another remand is required as concerning the claims of entitlement to service connection for a sleep disorder, bilateral hearing loss, and a heart condition.  So these claims are again being returned to the Agency of Original Jurisdiction (AOJ).  But the Board instead is going ahead and deciding, indeed granting, the claim for tinnitus.


FINDING OF FACT

It is just as likely as not the Veteran's tinnitus was incurred during his period of active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Here, however, since the Board is fully granting this claim, there is no need to discuss whether VA has complied with these preliminary obligations because this ultimately is inconsequential.  That is to say, even were the Board to assume, for the sake of argument, there has not been this compliance, this at most would amount to nonprejudicial, i.e., harmless error. Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009). See also 38 C.F.R. § 20.1102.


Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of a relevant injury or disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is warranted for an injury incurred or aggravated during a period of inactive duty training (INACDUTRA). 38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a).  In contrast, service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a)

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994). Tinnitus is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this condition like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).  Because tinnitus is "subjective," its existence is generally determined by whether the claimant claims to experience it.  Indeed, for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran provided sworn testimony during his March 2013 Travel Board hearing that he first began noticing ringing in his ears while around artillery guns during his active duty service.  He attested that he has lived with these symptoms ever since service, and he denied experiencing any post-service noise exposure of any significance - either through his job as a driver for the United States Postal Service or by way of any recreational activities (hunting, etc.).

The Veteran's DD Form 214 shows his Military Occupational Specialty (MOS) was 13A20 Gunner, which is indicative of service in the field artillery.  His awards and decorations include a sharpshooter badge on the M-14 rifle.  The Board finds no reason to doubt his description of noise exposure during his service and consequent injury (i.e., acoustic trauma), and the description is generally consistent with the known circumstances of his military service.  Acoustic trauma in service therefore is conceded. 

In May 2015, the Veteran underwent a VA examination for his hearing loss and tinnitus.  The evaluating VA audiologist concluded the Veteran's claimed condition was less likely than not caused by or the result of military noise exposure.  The examiner simply observed that the Veteran's records in service did not reflect hearing loss, decrease in hearing, or reports (presumably meaning complaints) of tinnitus.  However, an opinion based solely on the lack of in-service evidence of tinnitus without any supporting medical principles is insufficient on its own, especially since as already explained tinnitus by its very definition entirely subjective in nature, meaning even a layman such as the Veteran is competent to say he had it, including while in service and continuously during the many years since his discharge.

Following the Board's most recent remand, the Veteran was afforded another VA compensation examination in December 2016.  The VA examiner noted the Veteran's reports of having his tinnitus symptoms since 1968, so since his time in service.  However, the VA examiner concluded that it was less likely than not that tinnitus was caused by or a result of military noise exposure.  In support of this conclusion, this commenting VA audiologist relied on the lack of any mention of tinnitus in the Veteran's service records and audiogram reports that showed normal hearing acuity.


To reiterate, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Tinnitus is the type of condition readily capable of lay observation, unlike those involving more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Tinnitus is the type of condition specifically contemplated by 38 C.F.R. § 3.309(a) (i.e., a chronic condition, per se), so the Veteran is permitted to show continuity of symptomatology since service under 38 C.F.R. § 3.303(b) as an alternative means of linking this claimed disorder to his service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Indeed, this is especially true when also considering that this applicable VA regulation, 38 C.F.R. § 3.303(b), only requires continuous symptoms, not instead continuous treatment for them.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The VA compensation examiners cited the absence of any indication of treatment in the service treatment records (STRs) as one of the reasons for disassociating the claimed disorder from the Veteran's service.  As a general proposition, the lack of evidence cannot be treated as substantive negative evidence. In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence. There are a line of precedent cases supporting this proposition. See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan, 451 F.3d at 1336. See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence). The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").


Here, ultimately, the Board finds the Veteran credible with regards to his claim that he has experienced persistent symptoms of tinnitus since his period of active duty service.  See Charles, 16 Vet. App. at 370.  He has attributed the tinnitus symptoms to noise exposure in service, which is conceded.  He testified during his Travel Board hearing that symptoms of tinnitus began during his period of active duty service.  His assertion that his tinnitus symptoms began during his service is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  At the very least the evidence regarding the onset of his tinnitus is in equipoise, meaning as supportive of the claim as against.  Thus, affording him the benefit of the doubt, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

Still additional development is needed before the Board can adjudicate the Veteran's remaining service-connection claims. 

With regards to his sleep-disorder claim, the Board remanded this claim in November 2016 to obtain a supplemental VA medical opinion because a March 2015 VA examiner had failed to discuss what effect, if any, the Veteran's weight gain during his active service had on his now-claimed sleep apnea.  Notably, a July 1964 Report of Medical Examination showed he weighed 149 pounds.  By the time of his November 1969 separation examination, he weighed 190 pounds.  Additionally, the March 2015 VA examiner had failed to consider the competent statements of the Veteran and his spouse attesting that he snored loudly and stopped breathing while sleeping. 

In January 2017, the Veteran underwent another VA examination for his sleep apnea.  He was noted to have a diagnosis of obstructive sleep apnea.  The VA examiner noted statements made by the Veteran's wife in the record which stated the Veteran held his breath and snored in his sleep as early as 1969 after the couple married.  The examiner also noted the Veteran's weight at separation and the lack of any sleep issues noted on his separation exam.  The VA examiner concluded that it was less likely than not that the Veteran had sleep apnea during his line of duty.  In support of his conclusion, the examiner stated that service treatment records, the Veteran's body weight and the length of time before the Veteran was officially diagnosed all argued against any non-specific "support" from "buddy" letters in the Veteran's claims folder.  However, the VA examiner again failed to discuss the significance of the Veteran's weight gain during his active service periods in his rationale, as requested in the November 2016 Board remand.  As such, an addendum VA opinion is needed to cure this deficiency.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

With regard to his hearing loss claim, he underwent a VA examination in January 2017 and was diagnosed with bilateral sensorineural hearing loss.  The VA examiner concluded that the Veteran's hearing loss was less likely than not caused by or a result of an event in the military service.  In support of this conclusion, the examining audiologist stated that both the Veteran's May 1968 enlistment examination and November 1969 separation examination showed hearing within normal limits.  Therefore, it was more likely that the Veteran's hearing was the result of acoustic trauma after military service.  

In order to properly adjudicate this appeal of this claim, fully-articulated and soundly-reasoned medical opinions must be provided.  In this case, the January 2017 VA audiologist provided no explanation for why she concluded the Veteran's hearing loss was likely due to post-service acoustic trauma, especially in light of the Veteran's Board testimony denying any significant post-service noise exposure.  

An opinion based solely on the lack of in-service evidence of hearing loss without any supporting medical principles is insufficient on its own.  That is to say, if the examiner is surmising that there is no such thing as "delayed-onset" hearing loss, there has to be explanation of why this is so or, at the very least, citation to some competent medical authority supporting this conclusion.  As such, remand is needed for a supplemental VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to his heart condition claim, he was afforded a VA heart conditions examination which noted a diagnosis of supraventricular tachycardia status post ablation.  The VA examiner noted that the Veteran has no documented medical evidence showing a diagnosis of ischemic heart disease.  The VA examiner concluded that it was less likely than not that the Veteran's condition was related to Agent Orange or line of duty service.  In support of this conclusion, the VA examiner noted that a heart rhythm disturbance was not a presumptive condition to herbicide exposure, and the Veteran has never been diagnosed with ischemic heart disease.  He has also never had an acute myocardial infarction, a coronary artery bypass grant, or a stent/percutaneous coronary intervention.  The VA examiner stated that simple palpitations in service did not necessarily predispose the Veteran to supraventricular tachycardia/fibrillation and ablation in the absence of ischemic heart disease in the fifth to sixth decade of life.  

Remand is also needed for a supplemental VA medical opinion on the etiology of the Veteran's heart condition.  The January 2017 VA examiner failed to consider the Veteran's reports of experiencing symptoms of irregular heartbeats not only while on active duty service, but since service to the present day.  During his March 2013 Travel Board hearing, the Veteran stated he still occasionally experienced an irregular heartbeat even after his surgical ablation procedure done sometime in the late 1980s or early 1990s.  


Further, the Veteran's specific type of heart condition is not among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  However, the examiner's opinion is inadequate with respect to the question involving a relationship between the Veteran's supraventricular tachycardia and his exposure to Agent Orange in Vietnam.  The availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The examiner's bare conclusion that the Veteran's type of heart condition was not related to Agent Orange exposure because it was "not presumptive to herbicide" under VA regulations is not adequate.  In light of the above, the Board finds that a new VA medical opinion is required to resolve the issue of etiology in this case.

Finally, the Veteran's personnel records reflect that he served in the U.S. Army Reserve.  However, a review of the claims folder does not show any personnel or medical records related to this service.  In order to ensure compliance with the April 2016 Joint Motion for Partial Remand, any outstanding records related to the Veteran's reserve service should be obtained and associated with the record.  Since the claims file is being returned it should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these claims are REMANDED for the following still additional development and consideration:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.


2.  Obtain the Veteran's complete records for his U.S. Army Reserve service, to include making a request to the National Personnel Records Center (NPRC), the Veteran's Reserve Unit, and/or any other appropriate entity.  All records and/or responses received should be associated with the claims file.

3.  Then forward the claims file, including a complete copy of this additional remand, to the VA compensation examiner that most recently commented on this case in January 2017 (following and as a result of the Board's prior remand) for still more comment on the etiology of the Veteran's obstructive sleep apnea, particularly in terms of its posited relationship or correlation with his military service.  Following further review of the relevant evidence, the examiner must provide more explanatory rationale as to whether the Veteran's sleep apnea, which has been diagnosed, incepted during his active duty military service or is otherwise related or attributable to his service.

After a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed obstructive sleep apnea is etiologically related to any incident of his active military service.

The opinions provided thus far, both in January 2017 and even prior to that in March 2015, on this determinative issue have not included the required level of explanation or rationale.  To wit, in attempting to comment on this determinative issue of causation, both the March 2015 and January 2017 VA examiners failed to discuss what effect, if any, the Veteran's weight gain during his active service had on his now-claimed sleep apnea.  Notably, a July 1964 Report of Medical Examination showed the Veteran weighed 149 pounds.  By the time of his November 1969 separation examination, the Veteran weighed 190 pounds.  Additionally, the March 2015 VA examiner failed to consider the competent statements of the Veteran and his spouse attesting that he snored loudly and stopped breathing while sleeping. 

If an opinion cannot be rendered without resorting to mere speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  Then forward the claims file, including a complete copy of this additional remand, to the VA compensation examiner that most recently commented on this case in January 2017 (following and as a result of the Board's prior remand) for still more comment on the etiology of the Veteran's hearing loss.  All pertinent medical records should be made available to the VA examiner for review.  If the examiner determines that the requested opinion cannot be provided without an examination, one should be scheduled. 

After a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed hearing loss is etiologically related to any incident of his active military service, to include the Veteran's reports of in-service noise exposure due to artillery fire.

The examiner should address the Veteran's reports of in-service noise exposure and March 2013 Board hearing testimony in which he specifically denied experiencing post-service acoustic trauma from either his work or any recreational activity. 

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then forward the claims file, including a complete copy of this additional remand, to the VA compensation examiner that most recently commented on this case in January 2017 (following and as a result of the Board's prior remand) for still more comment on the etiology of the Veteran's heart condition.  All pertinent medical records should be made available to the VA examiner for review.  If the examiner determines that the requested opinion cannot be provided without an examination, one should be scheduled. 

After a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed supraventricular tachycardia status post ablation was etiologically related to any incident of his active military service, to include the Veteran's reports of experiencing heart palpitations both during and after military service, or alternatively, to include as a result of exposure to Agent Orange while in Vietnam? 

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion cannot be provided.

6.  After conducting any other development deemed necessary, readjudicate these remaining claims.  If any claim remains denied, or is not granted to the Veteran's satisfaction, issue an appropriate Supplemental Statement of the Case (SSOC) and give the Veteran and his representative an opportunity to respond to it.  Then return all remaining claims to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


